Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 24, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142481                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
  DONNA PITTS,                                                                                        Diane M. Hathaway
           Plaintiff-Appellant,                                                                           Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices
  v                                                                SC: 142481
                                                                   COA: 294320
                                                                   Wayne CC: 09-012436-NH
  FRANCO ATTANASIO, M.D.,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the December 16, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 24, 2011                        _________________________________________
           d0516                                                              Clerk